NON-FINAL ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
I.	Acknowledgements
The instant application has an actual filing date of October 24, 2019.  
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue application of U.S. Pat. 9,800,890. The ’890 patent issued from App. 15/454,449, filed Mar. 9, 2017, which is a continuation of App. 15/332,142, filed on Oct. 24, 2016 (now U.S. Pat. 9,667,973), which is a continuation of App. 14/927,173, filed on Oct. 29, 2015 (now U.S. Pat. 9,516,318), which is a continuation of App. 14/020,644, filed on Sep. 6, 2013 (now U.S. Pat. 9,204,147), which is a continuation of App. PCT/JP2012/001503, filed on Mar. 5, 2012.  The ’890 patent also claims foreign priority to JP 2011-118339 (May 26, 2011), JP 2011-118340 (May 26, 2011), JP 2012-043272 (Feb. 29, 2012), and JP 2012-043273 (Feb. 29, 2012).
Claims 1-15 are pending.  Claims 4-15 are newly proposed in this proceeding. 
II.	Claim Construction
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder, “unit,” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
In claim 1:
	motion vector predictor candidate generating unit; 
	motion information candidate generating unit;
	decoding unit; 
	motion information selecting unit; and
	motion vector predictor selecting unit.

In claims 4-15:
	motion information candidate generating unit;
	decoding unit; and 
	motion information selecting unit. 

In claims 14 and 15:
	predictive error decoding unit.

In claim 15:
	adding unit. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid hem being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As noted above, the following claim limitations, which use the word “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
In claim 2:
motion vector predictor candidate generating step;
	motion information candidate generating step;
	decoding step; 
	motion information selecting step; and 
	motion vector predictor selecting step. 

In claim 3:
motion vector predictor candidate generating step;
	motion information candidate generating step;
	decoding step; 
	motion information selecting step; and  
	motion vector predictor selecting step. 

The ’890 patent describes devices for encoding and decoding moving pictures.  Claims 1-15, however, are directed to decoding devices.  The ’890 patent broadly describes a structure for decoding devices:
A moving picture decoding device according to the present embodiment will be described below.  FIG. 13 illustrates a moving picture decoding device 200 according to the present embodiment. The moving picture decoding device 200 is directed for decoding a code string encoded by the moving picture encoding device 100 to generate a reproduced image.

The moving picture decoding device 200 is accomplished in hardware such as an information processing device including a Central Processing Unit (CPU), a frame memory and a hard disk. The above components operate so that the moving picture decoding device 200 accomplishes the functional components described later.

’890 patent at col. 21, lines 40-52. The structure of an additional embodiment of an encoding device is also broadly described:
A moving picture decoding device according to the present embodiment will be described below. FIG. 26 illustrates a moving picture decoding device 400 according to the present embodiment. The moving picture decoding device 400 is directed for decoding the code string encoded by the moving picture encoding device 300 to generate a reproduced image.

The structure of the moving picture decoding device 400 according to the second embodiment of the present invention is the same as the structure of the moving picture decoding device 200 according to the first embodiment except a motion information compressing unit 401, a second motion information memory 402, a motion information expanding unit 403 and the motion information reproducing unit 204.

Id. at col. 30, lines 42-56.
	Further, the ’890 patent broadly suggests:
The encode and decode processes described above can be naturally accomplished by transmitting, storing and receiving devices using hardware, and can be accomplished in firmware stored in Read Only Memory (ROM) or flash memory, or in software such as computer. The firmware program and the software program may be recoded and provided in a computer readable recording medium, may be provided from a server via a wired or wireless network, or may be provided as data broadcast of terrestrial or satellite digital broadcasting.

Id. at col. 33, lines 26-35.
	As best understood, the following chart attempts to map the claimed units and steps to corresponding portions of the ’890 patent disclosure
Unit/step
Function
Disclosure
[Claim 1] 
motion vector predictor candidate generating unit . . .
. . . configured to, when a block size of blocks to be decoded is larger than a predetermined threshold size, include a motion vector predictor candidate derived from blocks in a decoded image into a motion vector predictor candidate list, and when the block size of the blocks to be decoded is smaller than or equal to the predetermined threshold size, configured not to include the motion vector predictor candidate into the motion vector predictor candidate list

See col. 5, lines 11-36 (describing motion vector predictor candidate generating unit 133)).

[Claim 1] 
motion information candidate generating unit . . .

. . . configured to, when the block size of blocks to be decoded is larger than the predetermined threshold size, include a motion information candidate derived from blocks in the decoded image into a motion information candidate list, and when the block size of the blocks to be decoded is smaller than or equal to the predetermined threshold size, configured not to include the motion information candidate into the motion information candidate list

The ’890 patent specification does not appear to mention a “motion information candidate generating unit” outside of the text of the claims.
[Claim 1] 
decoding unit . . . 

. . . configured to decode a merge flag indicating using a merge index or a motion vector predictor index, wherein the decoding unit is, when the merge flag indicates to use the merge  index, configured to decode the merge index on a position of motion information to be referred to in the motion information candidate list, and when the merge flag indicates to use the motion vector predictor index, configured to decode the motion vector predictor index on a position of motion vector predictor to be referred to in the motion vector predictor candidate list

There is some discussion of a merge direction flag (merge_flag) in the context of exemplary syntax of a predictive block in col. 11, lines 31-41.  However, it is not clear from the disclosure how this flag affects the functions of any disclosed “decoding unit”.
[Claim 1] 
motion information selecting unit . . .

. . . configured to select motion information of the blocks to be decoded from the motion information candidate list based on information on the position of the motion information to be referred to in the motion information candidate list when the merge flag indicates to use the merge index

The ’890 patent specification does not appear to mention a “motion information selecting unit” outside of the text of the claims.
[Claim 1] 
motion vector predictor selecting unit . . .

. . . configured to select a motion vector predictor of the blocks to be decoded from the motion vector predictor candidate list based on information on the position of the motion vector predictor to be referred to in the motion vector predictor candidate list when the merge flag indicates to use the motion vector predictor index, wherein the blocks in the decoded image are blocks at the same positions as the blocks to be decoded or blocks neighboring the blocks at the same positions, and the decoded image is temporally different from an image including the blocks to be decoded, wherein a motion vector of the blocks in the decoded image is set to the motion vector of any one block in a predetermined region per predetermined region

See col. 5, lines 39-44; col. 5, line 66, through col. 6, line 3 (describing motion vector predictor selecting unit (221)).
[Claims 2 and 3]
a motion vector predictor candidate generating step of . . . 

. . . when a block size of blocks to be decoded is larger than a predetermined threshold size, including a motion vector predictor candidate derived from blocks in a decoded image into a motion vector predictor candidate list, and when the block size of the blocks to be decoded is smaller than or equal to the predetermined threshold size, not including the motion vector predictor candidate into the motion vector predictor candidate list

See col. 7, lines 16-22.
[Claims 2 and 3]
a motion information candidate generating step of . . .


. . . when the block size of blocks to be decoded is larger than the predetermined threshold size, including a motion information candidate derived from blocks in the decoded image into a motion information candidate list, and when the block size of the blocks to be decoded is smaller than or equal to the predetermined threshold size, not including the motion information candidate into the motion information candidate list

The ’890 patent specification does not appear to mention a “motion information candidate generating step” outside of the text of the claims.
[Claims 2 and 3]
a decoding step of . . .  


. . . decoding a merge flag indicating using a merge index or a motion vector predictor index, wherein the decoding step, when the merge flag indicates to use the merge index, decodes the merge index on a position of motion information to be referred to in the motion information candidate list, and when the merge flag indicates to use the motion vector predictor index, decodes the motion vector predictor index on a position of motion vector predictor to be referred to in the motion vector predictor candidate list

There is some discussion of a merge direction flag (merge_flag) in the context of exemplary syntax of a predictive block in col. 11, lines 31-41.  However, it is not clear from the disclosure how this flag affects the acts of any disclosed “decoding step”.
[Claims 2 and 3]
a motion information selecting step of . . .


. . . selecting motion information of the blocks to be decoded from the motion information candidate list based on information on the position of the motion information to be referred to in the motion information candidate list when the merge flag indicates to use the merge index

The ’890 patent specification does not appear to mention a “motion information selecting step” outside of the text of the claims.
[Claims 2 and 3]
a motion vector predictor selecting step of . . . 

. . . selecting a motion vector predictor of the blocks to be decoded from the motion vector predictor candidate list based on information on the position of the motion vector predictor to be referred to in the motion vector predictor candidate list when the merge flag indicates to use the motion vector predictor index, wherein the blocks in the decoded image are blocks at the same positions as the blocks to be decoded or blocks neighboring the blocks at the same positions, and the decoded image is temporally different from an image including the blocks to be decoded, wherein a motion vector of the blocks in the decoded image is set to the motion vector of any one block in a predetermined region per predetermined region

See col. 5, lines 39-44; col. 5, line 66, through col. 6, line 3 (describing motion vector predictor selecting unit (221)).
[Claims 4-15]
a motion information candidate generating unit . . .

. . . configured to, when the block size of block to be decoded is larger than the predetermined threshold size, include a temporal motion information candidate derived from a block in a decoded image into a motion information candidate list, and when the block size of the block to be decoded is smaller than or equal to the predetermined threshold size, configured not to include the temporal motion information candidate into the motion information candidate list

The ’890 patent specification does not appear to mention a “motion information candidate generating unit” outside of the text of the claims.
[Claims 4-15]
a decoding unit . . . 
. . . configured to decode a merge index on a position of motion information to be referred to in the motion information candidate list

There is some discussion of a merge direction flag (merge_flag) in the context of exemplary syntax of a predictive block in col. 11, lines 31-41.  However, it is not clear from the disclosure how this flag affects the functions of any disclosed “decoding unit”.

[Claims 4-15]
a motion information selecting unit . . . 

. . . configured to select motion information of the block to be decoded from the motion information candidate list based on information on the position of the motion information to be referred to in the motion information candidate list 

wherein the block in the decoded image is a block at the same position as the block to be decoded or a block neighboring the block at the same position, and the decoded image is temporally different from an image including the block to be decoded,

wherein a motion vector of the block in the decoded image is set to the motion vector of any one block in a predetermined region per predetermined region
The ’890 patent specification does not appear to mention a “motion information selecting unit” outside of the text of the claims.
[Claims 5-15]
wherein the motion information candidate generating unit . . .
. . . configured to include a plurality of spatial motion information candidates derived from a plurality of decoded blocks neighboring to the block to be decoded into the motion information candidate list regardless of the block size of the block to be decoded, and wherein the spatial motion information candidates are included before the temporal motion information candidate into the motion information candidate list.

The ’890 patent specification does not appear to mention a “motion information candidate generating unit” outside of the text of the claims.
[Claim 14]
predictive error decoding unit . . . 
. . . configured to generate a predictive error signal by performing the processes such as inverse quantization and inverse orthogonal transform on a predictive error coded data, and wherein the decoding unit configured to decode the predictive error coded data.
See col. 23, lines 26-30 (describing predictive error decoding unit 202).
[Claim 15]
adding unit . . .
. . . configured to generate a decoded image by adding the predictive error signal and the predictive signal

See col. 23, lines 31-34(describing adding unit 203).


III.	Claim Rejections – 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they include only elements that may be interpreted consistent with the specification as being software, per se, or a signal, per se.

Although the ’890 patent generally describes devices for decoding moving pictures as being “accomplished in hardware such as an information processing device including a Central Processing Unit (CPU), a frame memory and a hard disk,” none of these specific hardware elements are positively recited in the body of the claims. See ’890 patent at col. 21, lines 40-52.  Regarding the various functional units, the ’890 patent broadly suggests:
The encode and decode processes described above can be naturally accomplished by transmitting, storing and receiving devices using hardware, and can be accomplished in firmware stored in Read Only Memory (ROM) or flash memory, or in software such as computer. The firmware program and the software program may be recoded and provided in a computer readable recording medium, may be provided from a server via a wired or wireless network, or may be provided as data broadcast of terrestrial or satellite digital broadcasting.

Id. at col. 33, lines 26-35.
Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007).  
IV.	Claims Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, multiple elements of claims 1-15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, for several of these elements, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These elements are:
In claim 1:
	motion information candidate generating unit;
	decoding unit; and
	motion information selecting unit.

In claim 2:
	motion information candidate generating step;
	decoding step; and
	motion information selecting step. 

In claim 3:
	motion information candidate generating step;
	decoding step; 
	motion information selecting step; and  


In claims 4-15:
	motion information candidate generating unit;
	decoding unit; and 
	motion information selecting unit. 

Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition to the defects noted above, claim 4 recites the limitation "the predetermined threshold size" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
In view of the numerous issues under § 112, no rejection based on prior art is made at this time.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

V.	Conclusion

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,800,890 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The Examiner can normally be reached on Mon - Fri 7:30-5:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC B. KISS/
Primary Examiner, Art Unit 3992

Conferees: 

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992